Hill, C. J.
This case is fully controlled by the decision of this court in Central Ry. Co. v. Butler Marble & Granite Co., 8 Ga. App. 1 (3, 4), (68 S. E. 775), and by the. decision of the Supreme Court in Louisville & Nashville Railroad Co. v. Venable, 132 Ga. 501 (1), (64 S. E. 466). Under these decisions, the evidence demanded the verdict for the plaintiff, and any error in the admission of testimony was immaterial.

Judgment affirmed.

A. G. & Julian McGurry, W. B. Little, G. L. Goode, for plaintiff in error. W. L. Hodges, Glaude Bond, contra.